DETAILED ACTION
	This office action is in response to the amendment filed on 4/26/2021 in which claims 1, 2, 6-9, 11, 12, 16-19, and 28-39 are pending.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
“Stirland’s digital beamforming weights and analog beamforming weights are applied to the same TX/RX signal to achieve a composite radiation pattern.”  
Stirland [0002] multiple spot beams can be generated by using a multi-element antenna and beamforming the signals received or transmitted by the antenna. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that if beamforming is applied to an incoming signal to reduce interference to internal components then the same interference removal would occur to outgoing signals and in combination with Kim and Shao the output signal would be based on an incoming interference signal and RX analog weights.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
	Withdrawn due to the arguments and in part on the instant application paragraph [0109]; “the node digitally processes the received signal to identify the interference directions in subbands, and then decides its transmissions on subbands based on the processed results.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 11, 12, 19, 30, 31, 35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140334566A1) in view of Shao et al. (US20100177719A1) and Stirland (US20130163705A1).
As to claims 1, 11, and 30, Kim teaches a method for wireless communications by a communication node in a network, the method comprising: (abstract describes a method of wireless communication in a network)
receiving, by a communication node, a wireless waveform signal over a channel from one or more nodes in accordance with analog beamforming of the communication node; (Fig. 11 and [0107] the transmitting end receives a transmit beam combination which includes analog beam indexes indicating beams included in the transmit beam. [0108] the analog beamforming is achieved by the transmit beam combination fed back in step 1103)
determining, by the communication node, a digital transmit (TX) beamforming vector according to the analog beamforming; and ([0099] The effective channel being expressed by a multiplication of an actual channel and a beam coefficient represents a channel considering the affection of analog beamforming [0100] After calculating the effective channel, the receiving end proceeds to step 1009 and selects a precoding matrix on the basis of the effective channel. The precoding matrix, a matrix representing beam coefficients for digital beamforming, [0108] the digital beamforming is achieved by the precoding matrix fed back in step 1103)
transmitting, by the communication node, a signal over the channel along a transmission direction that is determined in accordance with the digital beamforming vector; ([0108] Next, the transmitting end proceeds to step 1105 and transmits a data signal. In detail, the transmitting end modulates data which will be transmitted to the receiving end and, after digital beamforming and analog beamforming, the transmitting end transmits beamformed signals. At this time, the digital beamforming is achieved by the precoding matrix fed back in step 1103 and the analog beamforming is achieved by the transmit beam combination fed back in step 1103.)
([0096] Alternatively, one or more processors operating in accordance with stored instructions may implement the functions associated with the exemplary embodiments of the present invention as described above.)
But does not specifically teach:

However Shao teaches analog (RX) receive beam steering directions. ([0025] A special case of AAS is symmetric antenna system (SAS) in which the same antenna array, and also the same configuration setting, is used for transmitting (transmission) and receiving (reception), and for a symmetric wireless channel between two wireless station devices. For SAS, transmit directions and receive directions cover the same spatial areas. [0027] transmit direction (such directional transmission may involve e.g., transmission using beamforming transmissions, etc.).)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming method of Kim with the beamforming methods of Shao in order to reduce interference and collision probability while enabling spatial reuse to improve communication throughput.
But Kim in view of Shao does not specifically teach:
determining, by the communication node, a digital transmit (TX) beamforming vector according to an interference vector associated with the analog beam steering direction of the communication node;
However Stirland teaches determining, by the communication node, a digital transmit (TX) beamforming vector according to an interference vector associated with the analog beam steering direction of the communication node; (Abstract and [0006] analogue beamforming network arranged to reduce exposure of the digital signal processing arrangement to an interfering signal, the analogue beamforming network being operable to apply analogue beamforming weights, selected to generate a null in said radiation pattern in a direction corresponding to the interfering signal, to signals received from said antenna elements, and the digital beam forming network being configured to apply digital beamforming weights for each of said at least one communication beams to signals received from said analogue beamforming network such that the composite radiation pattern of the antenna provides said at least one communication beams.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming methods of Kim in view of Shao with the interference cancellation methods of Stirland in order to provide an accurate communication beam to the node free of interference.
As to claims 2, 12, and 31, Kim in view of Shao and Stirland teaches the method of claim 1, 
further comprising sensing, by the communication node, in a sensing direction associated with the transmission direction determined in accordance with at least the digital TX beamforming vetor. (Kim ( [0100] After calculating the effective channel, the receiving end proceeds to step 1009 and selects a precoding matrix on the basis of the effective channel. The precoding matrix, a matrix representing beam coefficients for digital beamforming, [0108] the digital beamforming is achieved by the precoding matrix fed back in step 1103 )Shao in the abstract describes a method and system for wireless communication in an asymmetric antenna system (AAS) communication system is provided. A wireless station performs carrier sensing by sensing a wireless communication channel for ongoing communications in one or more directions. Upon detecting that the wireless communication channel is idle, the station transmits a frame preamble on the channel to a receiving wireless station in more than one transmit direction, and transmits a frame payload on the channel to the receiving wireless station in one transmit direction.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming method of Kim with the beamforming methods of Shao in order to reduce interference and collision probability while enabling spatial reuse to improve communication throughput.
As to claims 9, 19, and 35, Kim in view of Shao and Stirland teaches the method of claim 1, wherein the digital beamforming vector is a receiver combining vector or combining matrix associated with a precoding vector/matrix of the transmission direction determined in accordance with at least the digital TX beamforming vector applied in the digital domain. (Kim [0093] to correspond a beamforming vector to one or more steering angle [0100] The precoding matrix being chosen based on the analog beamforming of the effective channel. The precoding matrix, a matrix representing beam coefficients for digital beamforming, [0108] the digital beamforming is achieved by the precoding matrix fed back in step 1103) 
	As to claims 37, 38, and 39, Kim in view of Shao and Stirland teaches the method of claim 1, wherein the analog RX beam steering direction of the communication node corresponds to an RX vector applied in the analog domain. (Shao [0027] transmit direction (such directional transmission may involve e.g., transmission using beamforming transmissions, etc.).)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming method of Kim with the beamforming methods of Shao in order to reduce interference and collision probability while enabling spatial reuse to improve communication throughput.


Claims 6, 7, 16, 17, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shao and Stirland as applied to claim 2 and further in view of Lakkis et al. (US20100118835A1).
As to claims 6, 16, and 32, Kim in view of Shao and Stirland teaches the method of claim 2, 
But does not specifically teach:
further comprising determining that the channel status of the channel according to the analog RX beam steering direction, wherein the channel is idle along the transmission direction upon determined that  a decision variable is less than a decision threshold.
However Lakkis teaches further comprising determining that the channel status of the channel according to the analog RX beam steering direction, wherein the channel is idle along the transmission direction upon determined that  a decision variable is less than a decision threshold. ([0127] DEV-2 may first sense and measure energy by sweeping over different directions. DEV-2 senses that the medium is idle (i.e., either no preamble is detected or the maximum detected energy is below a given threshold), 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming method of Kim in view of Shao and Stirland with the beamforming methods of Lakkis in order to reduce interference and collision probability while enabling spatial reuse to improve communication throughput.
As to claims 7, 17, and 33, Kim in view of Shao and Stirland as applied to claim 1 and further in view of Lakkis teaches the method of claim 6, wherein the decision threshold is determined based on at least one of the factors of a transmission power of the transmission, a frequency band for the transmission, or the transmission direction. (Lakkis [0127] In another aspect of the disclosure, DEV-2 may sense the medium in only two directions, i.e., DEV-2's receive direction from the target DEV and a receive direction corresponding to DEV-2's transmit direction. If DEV-2 senses no preamble or energy in these two directions, it might transmit a packet to the target DEV in which case two other devices might be communicating at the same time in another set of almost non-interfering directions therefore achieving spatial reuse.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the beamforming method of Kim in view of Shao with the beamforming methods of Lakkis in order to reduce interference and collision probability while enabling spatial reuse to improve communication throughput.


Claims 8, 18, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shao and Stirland as applied to claim 1 and further in view of Kim et al. (US20130343303A1); hereinafter; “Kim2.”
As to claims 8, 18, and 34, Kim in view of Shao and Stirland teaches the method of claim 1, 
But does not specifically teach:
wherein the analog RX beam steering direction is associated with a receiver beam direction and a set of receiver phase shift values applied to receiver analog phase shifters.
However Kim2 teaches wherein the analog RX beam steering direction is associated with a receiver beam direction and a set of receiver phase shift values applied to receiver analog phase shifters.([0008] Reception beamforming is available on the part of a receiver using a reception array antenna. The reception beamforming focuses wave reception toward a specific direction, thereby increasing the reception sensitivity of a signal from the specific direction and excluding signals from other directions. Therefore, interference signals are blocked. [0046] The RF beamformer 230 performs analog beamforming using a combination 234 of a plurality of phase shifters. When transmitting the same signal through the plurality of antenna elements of the array antenna 236, the transmitter 200 may shift the phase of a signal for each antenna element according to an intended direction and the position of the antenna element and may amplify the phase-shifted signal through a power amplifier, thereby steering each beam in an intended direction.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transceiver of Ki with the reception beamforming of Kim2 in order to increase the reception sensitivity of a signal from a specific direction.
As to claims 28, 29, and 36, Kim in view of Shao and Stirland teaches the method of claim 1, 
But does not specifically teach:
wherein determining the digital TX beamforming vector according to the interference vector associated with the analog RX beam steering direction of the communication node comprises: selecting one of a plurality of available digital TX beamforming vectors based on decision variables of the analog RX beam steering direction of the communication node and each respective digital TX beamforming vector in the plurality of available digital TX beamforming vectors, each of the decision variables corresponding to an amount of energy measured over the channel using the analog RX beam steering direction and the respective digital TX beamforming vector associated with the decision variable. 
However Kim2 teaches wherein determining the digital TX beamforming vector according to the analog RX beam steering direction of the communication node comprises: selecting one of a plurality of available digital TX beamforming vectors based on decision variables of the analog RX beam steering direction of the communication node and each respective digital TX beamforming vector in the plurality of available digital TX beamforming vectors, each of the decision variables corresponding to an amount of energy measured over the channel using the analog RX beam steering direction and the respective digital TX beamforming vector associated with the decision variable. ([0049] A precoding matrix that minimizes interference between different receivers (e.g., users or MSs) according to channel states between the transmitter 200 and the receivers is selected for application to the baseband precoder 214. Specifically, the baseband precoder 214 preserves a codebook of precoding matrices preset between the transmitter and the receivers and indicates or identifies a precoding matrix to be applied to streams by a Precoding Matrix Indicator or Index (PMI) indicating one of the precoding matrices according to the channel states.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transceiver of Ki with the reception beamforming of Kim2 in order to minimize interference between different receivers.
The combination of Kim in view of Shao and Kim2 means the precoding matrix (digital TX beamforming vector) is chosen based on the interference level (decision variable) of the analog RX beam steering direction used to transceive a signal and is chosen from a plurality of precoding matrices (digital TX beamforming vectors) from a codebook of precoding matrices (digital TX beamforming vectors).

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Elton Williams/Examiner, Art Unit 2465